The opinion of the court was delivered by
Garrison, J.
The petition asks for a rehearing of this cause upon the ground that the opinion filed in the cause proceeded upon an erroneous conception of the actual facts with respect to the identity of the consents, in writing, filed on or before January 28th, 1895, and those upon which the present ordinance was based.
This assumption of fact is the basis of the opinion. “The identical consents, in writing, that are now the subject of controversy were then [i. e., on January 28th, 1895] on file with the clerk of Atlantic City, and were the basis of the jurisdiction invoked at that time,” is the language of the opinion. This premise was based upon the following stipulation, made by the parties to the cause in lieu of testimony:
“That an application was made by this same company for permission to construct, maintain and operate its street railway along the same route as the present ordinance calls for on January 28th, 1895, and that the written instruments or consents which were used on that application are the identical consents which were filed with the petition on which the present ordinance is based, these consents having been with*150drawn after the last-mentioned date by said company from the city clerk’s office and re-filed with the present petition, and that on said last-mentioned date city council passed the following resolution.”
To sustain the allegation of his petition the prosecutor argues that upon the examination of' certain lists of the written instruments that constituted the consents of the property owners it will appear that some of them were not on file upon January 28th, 1895. If this were so, it would not supplant the concrete stipulation upon the precise question of the identity of the consents in issue. It is, however, not well founded in fact. The lists in question carry out the consents by inserting sundry dates under the head “Recorded.” What “recorded” was intended to mean is not known to us. There is no such statutory requirement, and in any event the positive stipulation covering the statutory provisions is explicit and controlling.
The motion of the petitioner is denied.